Opinion by
Mr. Justice McGowan,
*608(Heard before Mr. Justice Pope’s qualification.) This was an action instituted in a trial justice’s court to recover $9.50 for 38 dozen bundles’of oats at 25 cents a dozen, which plaintiff alleged had been purchased for defendant by his agent, Head. One of *609the main issues in the case was whether Head was defendant’s agent, and a witness was permitted to testify that defendant paid for oats purchased from her by Head. The verdict was for plaintiff, and two days after its rendition, the trial justice entered up judgment for the amount of the verdict and for costs, stating the sum. On appeal to the Circuit Court, Judge Pressley set aside the judgment below and gave judgment for the amount of the debt claimed and such costs as the clerk of court should tax. On appeal by defendant to this court, held,
1. That the scope of Head’s agency was a question of fact which cannot be reviewed in a case at law, on appeal from the Circuit Judge’s decision of an appeal from a trial justice. Nichols v. Railroad Company, 23 S. C., 604.
2. The trial justice was not without jurisdiction to enter up judgment by failing to enter it up on the very day that the verdict was rendered.
3. The testimony objected to was relevant and admissible, whatever its weight might be.